Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on March 22, 2022. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1 and 11, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the claimed subject matter of provide additional hydraulic brake pressure to the hydraulic brake system to reach a second higher level of hydraulic brake pressure that stops the movement of the vehicle; in response to the hydraulic brake system stopping the movement of the vehicle via the first or second levels of brake pressure, command the park pawl system to engage or disengage the park pawl to/from the transmission output shaft; and after the park pawl is engaged or disengaged to/from the transmission output shaft, command the hydraulic brake system to release its hydraulic brake pressure from the first or second levels of brake pressure at a defined rate and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666